Citation Nr: 0519211	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected rhinitis with bronchitis.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of lumbar strain.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1988 and from September 1990 to August 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO.  

The issues of increased ratings for the service-connected 
residuals of lumbar strain and service connection for 
hypertension are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected rhinitis with bronchitis is shown 
to be manifested by a disability picture that more nearly 
approximates that of recurrent nasal passage obstruction and 
episodes of sinusitis with polyps.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected rhinitis with bronchitis are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.97 including Diagnostic Codes 6512, 
6522 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claims for increased rating for 
the service-connected rhinitis with bronchitis, the Board 
notes that the RO issued the letters dated in August 2001 and 
March 2002 that informed the veteran of the medical and other 
evidence needed to substantiate his claim.  

In the May 2003 Statement of the Case (SOC), the December 
2004 Supplemental Statement of the Case (SSOC) the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for increase for sinusitis.  
Also, in the RO's October 2003 SOC, the veteran was provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran testified at a personal 
hearing in April 2005.  Further, the veteran was accorded VA 
examinations that were completed in November 1998, August 
2001 and July 2004.  

The veteran also has not suggested that there are missing VA 
or private medical records that need to be obtained.  The 
Board is not aware of any additional evidence that could 
assist the veteran in substantiating his claims.  




Rhinitis with history of bronchitis

The veteran contends that his service-connected rhinitis with 
history of bronchitis is more disabling than currently 
evaluated.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  

The service-connected disability has been rated according to 
the provisions provided in 38 C.F.R. § 4.97, Diagnostic Code 
6512.  Under Diagnostic Code 6512, a 10 percent evaluation 
for chronic frontal sinusitis requires a showing of one or 
two incapacitating episodes per year of sinusitis 
necessitating prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  

A 30 percent evaluation requires a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is for 
application.  (An incapacitating episode of sinusitis is one 
that requires bed rest and treatment by a physician).  38 
C.F.R. § 4.97 (2004).  

In this case, the Board has considered VA examination 
reports, VA clinical records, and the veteran's personal 
hearing testimony.  

On VA nose and throat examination in September 1997, the 
veteran complained of having constant sinus congestion with 
breathing difficulty through the nose, sleep disturbance, 
occasional shortness of breath and a dry, hacking cough.  

The veteran was noted to be a non-smoker and to use 
prescribed medications for his sinus conditions with little 
relief.  Bronchial involvement was noted to occur once, 
monthly, with headaches occurring twice, monthly.  

On examination, the examiner noted positive fluid levels with 
normal, bilateral tympanic membranes.  The nose muscosa was 
red, swollen and positive for clear discharge.  No sinus 
tenderness was observed.  The lungs were clear to 
auscultation and percussion without rales or rhonchi.  The 
chest x-ray study was normal, and the pulmonary function test 
(PFT) revealed mild restrictive airway disease (pre-
bronchodilator).  

The examiner's diagnosis was that of chronic allergic 
rhinitis/sinusitis per history of patient with positive 
findings of allergic rhinitis.  Chronic bronchitis per 
history was also diagnosed with positive findings of mild 
restrictive airway disease.  

On a VA examination in November 1998, the veteran noted the 
development of chronic sinusitis, headaches and shortness of 
breath in 1991 during his service in the Persian Gulf and 
Saudi Arabia.  He reported a diagnosis of bronchitis with 
antibiotic treatment that recurred several times.  

The veteran was later diagnosed as having recurrent 
bronchitis and headaches due to his sinuses.  The veteran 
underwent unsuccessful sinus surgery in 1994.  The veteran 
noted the use of antibiotic treatment for his sinuses about 3 
times per year.  

On examination of the nose, the examiner observed clear 
rhinitis with swollen membranes, otherwise, normal findings.  
The post-medication spriometry readings were normal and 
radiographic examination of the sinuses was unremarkable.  

The examiner's diagnosis was that of reversible restrictive 
airway disease demonstrated by normal post-med spriometry 
with chronic, recurrent sinusitis found to be normal on 
examination.  

On a VA respiratory diseases examination in August 2001, the 
veteran noted antibiotic treatment for symptomatic bronchitis 
and severe rhinitis.  The veteran reported no 
hospitalizations for these conditions, but noted use of 
inhalers, allergy medications and nasal sprays.  His sinus 
surgery in 1994 was noted to have had little effect on the 
veteran's disability.  

On examination, the nasal passages were swollen and somewhat 
edematous and pink with clear rhinitis.  No polyps were 
observed.  The lungs were clear to auscultation and 
percussion with no rales, wheezing, or rhonchi observed.  

The radiographic examination of the sinuses was unremarkable.  
Radiographic examination of the chest showed no acute 
pulmonary parenchymal abnormalities.  

The examiner's diagnosis was that of status post sinus 
surgery, rhinitis, most likely vasomotor, and recurrent 
bronchitis without clinical findings of it on examination and 
no significant scarring noted on chest x-ray study.  

On a VA respiratory diseases examination in July 2004, the 
veteran reported suffering from multiple allergies, 
bronchitis and sinus problems.  He noted the need for allergy 
shots, antibiotics, nasal spray and an inhaler for treatment 
of respiratory flare-ups.  

The veteran had not been hospitalized and continued to work 
in a cabinet factory without significant missed work.  The 
veteran had a prior history of surgery for his uvula, soft 
palate and sinuses without avail.  

The veteran reported having daily congestion, pressure, sinus 
headaches 4 to 5 times per week, problems breathing through 
his nose, and frequent sinus infections that require 
antibiotics 5 to 6 times per year.  

On examination, the veteran had notable nasal congestion with 
audible nasal tone and audible difficulty breathing.  Clear, 
postnasal drainage was noted in the posterior pharynx.  

An examination of the nasal passages showed gross swelling 
and congestion with very pale muscosa.  The examiner could 
not see into the upper nasal passages due to severe swelling.  

The examiner noted clear lungs to auscultation and 
percussion.  The radiographic examination of the sinuses and 
chest showed possible mild maxillary sinusitis and mild 
cardiomegaly.  Suboptimal inspired study with some crowding 
of the bronchovascular markings were observed with no 
definite acute parenchymal disease noted.  

His pulmonary function studies showed post-medication 
findings of moderate restriction.  The examiner's diagnosis 
was that severe allergies with nasal congestion and chronic 
sinusitis with recurrent bronchitis, likely secondary to 
sinusitis, not shown on examination.  

VA clinical records dated from 1996 to 2005 reflect the 
veteran's complaints of congestion and severe headache with 
diagnoses of upper respiratory tract infection, nasal polyps, 
allergies, sinusitis and rhinitis.  

In March, August and September1996, the veteran requested 
antibiotics for treatment of his sinusitis with continued 
complaints of sinus exacerbation.  The veteran was given a 4-
month supply of medication for his chronic sinusitis with 
positive findings of severe rhinitis and sinusitis with acute 
infection.  The veteran was prescribed antibiotics in 
January, March, June, July, August, September and October 
1998.  

The veteran testified that he suffered from service-connected 
rhinitis about 30 times yearly with bouts that last from 3 or 
more days every couple weeks.  He continues to have VA 
outpatient treatment for his allergies that require use 
prescribed medications that provide little relief.  

In this case, the Board finds that the evidence of record 
shows the service-connected disability picture to be 
consistent with that of allergic rhinitis with episodes of 
sinusitis and bronchitis and to more nearly approximate the 
criteria for a rating of 30 percent under Diagnostic Code 
6522 on the basis of nasal passage obstruction with polyps.  
This rating represents the maximum one assignable under that 
Diagnostic Code.  

The veteran in this regard is not shown to have had repeated 
episodes of purulent discharge or crusting.  The recent VA 
examination also did not show lung changes consistent with 
chronic bronchitis.  

Because the evidence does not show that the veteran has 
undergone radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a higher rating is not for 
application.  



ORDER

A 30 percent rating for the service-connected rhinitis with 
bronchitis is granted, subject to the regulations governing 
the payment of VA monetary awards.  



REMAND

The veteran is also claiming a rating in excess of 10 percent 
for the service-connected lumbar strain, rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

By regulatory amendment, effective on September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a. See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
Board notes that the veteran was informed of the change in 
the schedular criteria in the RO's December 2004 Supplemental 
Statement of the Case (SSOC).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. See VAOPGCPREC 7-2003 (November 19, 2003).  

Therefore, the RO must address the remaining claim for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

In July 2004, the veteran underwent VA spine examination.  
However, the examiner could obtain adequate findings on which 
the RO could adjudicate the issue of whether the veteran's 
current level of disability warranted an increased rating.  
In the December 2004 Supplemental Statement of the Case, the 
RO noted that the exam findings were "questionable and not 
reliable for rating purposes."  As such, the veteran should 
be scheduled for another V examination in order to provide a 
more complete disability picture.  

Also, the veteran testified to ongoing treatment for his back 
disability from VA.  While the veteran submitted evidence of 
recent laboratory work, there are no records of recent VA 
clinical treatment.  As such, the RO should obtain any 
additional records referable to recent treatment for the 
service-connected disability.  

The veteran also asserts that he developed hypertension as 
the result of his service.  

The service medical records show that the veteran was seen in 
August 1987 with complaints of chest pain.  A history of 
hypertension was noted at that time.  In April 1991. the 
veteran also indicated that he did not know if he had had 
high or low blood pressure.  At the time of service 
discharge, his blood pressure reading was recorded as being 
157/76.  

The veteran notes in this regard that the July 1992 emergency 
room notes from Fairview Park Hospital, almost one year 
following his separation from active duty in August 1991.  
The veteran sought emergency care for and was treated for 
headache.  He denied any prior history of hypertension.  His 
blood pressure reading was 170/110.  The final diagnosis was 
that of hypertension.  

Post-service medical evidence consists of VA examination 
reports, VA clinical records, and private treatment records.  

The Board has reviewed VA clinical records dated from 1992 to 
2001.  In May 1993, the veteran's blood pressure was 137/65.  
In June 1993, the veteran's blood pressure readings were 
158/75, 132/66 and 136/81.  

In September 1993, the veteran was seen at the cardiology 
clinic with no complaints other than sinuses.  Clinical 
testing showed no significant abnormalities other than 
obesity and hypercholesterolemia.  No hypertension was 
diagnosed and the veteran's blood pressure was 133/71.  

On VA examination in May 1993, the veteran was noted to have 
regular heart rate and rhythm without murmurs, gallops, or 
rubs.  Peripheral pulses were intact and symmetrical.  

His vital signs during sitting, recumbent, standing, sitting 
after exercises, and 2 minutes after exercises were all 
within normal limits.  Clinical testing revealed 
hypercholesteremia.  No hypertension was diagnosed.  

In VA medical records dated in May, August and December 1995, 
and March 1996, the veteran's blood pressure readings were 
167/91, 171/91, 183/95, and 144/91, respectively.  
Hypertension was not diagnosed in any instance.  

In September 1996, the veteran was noted to have mild 
hypercholesterolemia with stable blood pressure at 158/84.  
In September 1998, the veteran's blood pressure was noted to 
be 146/98; however, hypertension was not diagnosed.  

On VA examination in November 1998, the veteran complained of 
a weight gain and being placed on dietary restriction by VA 
in 1996 to 1997.  He noted self-monitoring of diet and 
exercise.  Blood pressure reading was 129/83.  There were no 
abnormal findings on examination.  

Given the veteran's assertions in this case, the Board finds 
that examination is indicated in this case to ascertain 
whether veteran has hypertension that had its clinical onset 
in service or within one year thereafter.  

Accordingly, these pending matters are remanded for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning any recent 
treatment referable to the service-
connected low back disabilities and 
claimed hypertension.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
pertinent records from any identified 
treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low 
back disability.  The claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  All 
signs and symptoms of the lumbar spine 
disability should be described in detail, 
such as range of motion in degrees, 
objective evidence of pain, neurological 
signs of disc disease, etc.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  All signs and symptoms 
necessary for rating any spine disorder 
under the old and new rating criteria 
should be reported in detail.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
hypertension.  The claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has current disability manifested 
by hypertension that had its clinical 
onset in service or during the one-year 
presumptive period thereafter.  

4.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's 
remaining claims including the claim for 
increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the old and 
amended rating criteria for spine 
disabilities.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


